Allowability Notice
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance: 
2.	The specific method steps and structural features required by claims 1 – 8 and 11 – 50 (independent claims 1, 22, 23, 24, 25, 26, 27 and 28) are not anticipated or obviated by the prior art of record. 
3.	For independent claims 1, 22, 23 and 24, the closest prior art (INOKUCHI, Morihira and Ouchi) fail to teach the limitations of:
the image generation sets the transparency at a maximum when an angle between a predetermined direction in the virtual space and an imaging direction of the virtual camera is smaller than a lower limit of a predetermined change range in which the transparency changes as the angle changes.
4.	For independent claims 25, 26, 27 and 28, the closest prior art (INOKUCHI, Morihira and Ouchi) fail to teach the limitations of:
the image generation sets the transparency at a minimum when an angle between a predetermined direction in the virtual space and an imaging direction of the virtual camera is larger than an upper limit of a predetermined change range in which the transparency changes as the angle changes.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715